Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/02/2021 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US Patent Application Publication 2013/0070588) in view of Bell et al. (US Patent 6,876,652).
Regarding claims 1 and 17-18 Steele et al.  discloses a  computer program comprising a sequence of instructions for execution on a processing unit having instruction storage for holding the computer program, an execution unit for executing the computer program and data storage for holding data, the computer program 
a send function which  operates the first processing unit  transmitting and causes a data packet destined for a second  processing unit to be transmitted on a set of connection wires connected to the first processing unit and to a switching fabric( see [0112] FIG. 16A, a tile 102 includes a processor 200, a switch 220, and sets of incoming wires 104A and outgoing wires 104B that form the data paths 104 for communicating with neighboring tiles. The processor 200 can use any of a variety of pipelined architectures.  The pipeline 208 includes pipeline registers, functional units such as one or more arithmetic logic units (ALUs), and temporary storage such as a register file.  The stages in the pipeline 208 include, for example, instruction fetch and decode stages, a register fetch stage, instruction execution stages, and a write-back stage. See also [0116] The switch 220 includes input buffers 222 for temporarily storing data arriving over incoming wires 104A, and switching circuitry 224 (e.g., a crossbar fabric) for forwarding data to outgoing wires 104B or the processor 200) ; and 
a switch control function which operates the first processing unit as a recipient processing unit and causes the first processing unit to control switching circuitry to connect a second set of connection wires of the first processing unit to a switching fabric to receive a data packet from a third processing unit at a predetermined receive time relative to execution of a send instruction by the third processing unit (see [0116] The switch 220 includes input buffers 222 for temporarily storing data arriving over incoming wires 104A, and switching circuitry 224 (e.g., a crossbar fabric) for forwarding data to outgoing wires 104B or the processor 200.  The input buffering provides 
A computer program according to claim 1 when recorded on a non-transmissible computer readable media and in the form of a transmissible signal (see [0134] The switches 220 include hardware and software mechanisms for providing flow control to ensure that data arriving at a full tile input buffer does not overwrite old data still pending in the buffer or cause deadlock.).
Steele et al. fail to specifically point out the data packet having no destination identifier when being transmitted by the first processing unit onto the first set of connection wires; receive a data packet from a third processing unit at a predetermined receive time relative to execution of a send instruction by the third processing unit , wherein the predetermined receive time is compiled into the computer program as claimed.
Bell et al. teaches a second  processing unit to be transmitted on a set of connection wires connected to the first processing unit and to a switching fabric, the data packet having no destination identifier but being transmitted  onto the first set of connection wires at a predetermined transmit time (see col. 60, lines 42– 57, the data slice chips receive the LCS segments, the data slice chips strip off the header information, including both a destination address and quality of service (QoS) information, and send the header information to the local EPP chip, sending only data to the data slice chips. where the EPP and data slice chips are not on the same card as the SIF chips, the header information is sent with the data by the SIF chip to reduce the required inter-card connections . Therefore this is only the case in this  )
Bell et al. teaches receive a data packet from a third processing unit at a predetermined receive time relative to execution of a send instruction by the third processing unit wherein the predetermined receive time is compiled into the computer program (see fig. 43, LTS, local time system,   see col. 59 line 59 – 67 a switch fabric central timing subsystem (CTS) 673 on control card 666 provides a start of segment (SOS) reference signal to each LTS 665 on each of the forwarding cards and switch fabric cards. see also, col. 61, lines 12-50, Distributed Switch Fabric Timing, a segment of data is transferred between the data slice chips through the cross-bar chips every predetermined time interval. The scheduler chip 670 informs (reads on send instruction) each time interval. The term predetermined means that the receive time is determined relative to a predefined element.  ).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Steele et al. invention with Bell et al. invention because Bell et al. invention provides a central switch fabric timing subsystem and distributed switch fabric timing subsystems( see Bell et al. col. 2 lines 9-12).
Regarding Claim 2 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 1). 
wherein the one or more instruction comprises a switch control instruction and a send instruction which defines a send address defining a location in the instruction storage from which the data packet is to be sent( see [0120] A tile can send a message to 
Regarding Claim 3 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 2). 
wherein the send instruction defines a number of data packets to be sent, each packet being associated with a different predetermined transmit time( see [0074] a packet descriptor may be created that contains a number of bytes of data in the packet, a pointer to the packet and the flow to which the packet belongs.  The flow may be represented by a flow number, which may also represent the number of the input queue in the scheduling hierarchy, to be described in more detail below.  The ingress packet processor block 22 may pass the packet descriptor to the fine-grained queuing block, which may be implemented in the tiled processor 20 in an implementation.  The tiled processor 20 may perform scheduling operations for each of the output streams. See [0079] input to the queuing chip is a stream of input packet descriptors (IPDs), which may consist of the input queue number for the packet, the number of bytes in the packet, and a pointer to the packet, which may be stored in the input packet processing chip.  )
Regarding Claim 4 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 2). 
wherein the send instruction does not explicitly define a send address but implicitly defines a register in which a send address is held(see [0028] one port of the 
Regarding Claim 5 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 4). 
a further instruction for updating the send address in the implicitly defined register( see  [0124] the processor can send or receive data by writing to or reading from a register interface that is directly mapped to the input buffers 222 of the switch 220. ) .
Regarding Claim 6 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 1). 
wherein at least one further instruction defines a memory pointer update function which updates a memory pointer identifying a memory location in the data storage for storing the data packet which is received at the first processing unit (see [0019] passing at least a portion of a packet comprises passing a packet descriptor that includes a number of bytes of data in the corresponding packet and a pointer to the packet. See also [0036] a pointer to the packet descriptors are sent over the interconnect between nodes, while the packet descriptor itself is placed in shared memory.) .
Regarding Claim 7 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 1). 
wherein the one or more instruction is a merged instruction which merges the send function and the switch control function in a single execution cycle, whereby the processing unit is configured to operate to transmit a data packet and to control its 
Regarding Claim 8 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 6). 
wherein the at least one further instruction is a merged instruction which merges the send function and the memory pointer update function ( see [0079] input to the queuing chip is a stream of input packet descriptors (IPDs), which may consist of the input queue number for the packet, the number of bytes in the packet, and a pointer to the packet, which may be stored in the input packet processing chip.)
Regarding Claim 9 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 7). 
the merged instruction is configured in a common format with an opcode portion which designates whether it merges the send function with the memory pointer update function or the switch control function(see [0123] The processor 200 can communicate 
Regarding Claim 10 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 6). 
wherein the one or more instruction is a single instruction which merges the send function, switch control function and memory pointer update function in a single execution cycle( see [0112] the pipeline 208 includes a single ALU or multiple ALUs, an ALU can be "split" to perform multiple operations in parallel.  For example, if the ALU is a 32-bit ALU it can be split to be used as four 8-bit ALUs or two 16-bit ALUs.  The processor 200 can include other types of functional units such as a multiply accumulate unit, or a vector unit.) .
Regarding Claim 11 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 1). 
wherein each one or more instruction has a first bit width which matches a bit width of a fetch stage of the execution unit (see [0138-139] a module in the tile can be turned on or off or configured into a variety of modes based on the state of a "mode indicator" (e.g., one or more bits) stored in a register or other memory store. The amount of memory can be chosen to roughly balance the areas devoted to processing and memory, and to match the memory access time and the processor clock.)  .
Regarding Claim 12 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 10). 

Regarding Claim 13 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 10). 
wherein each one or more instruction has a first bit width which matches a bit width of a fetch stage of the execution unit, and wherein: the instruction of a first bit width identifies an operand of the first bit width, the operand implementing the switch control function and memory write update function( see [0140] A tile 102 can include Reconfigurable Logic (RL) that takes operands from registers and writes them back to registers after performing reconfigurable logic operations.  The RL can be used for bit-level (or "gate-level") logic, and also for multi-bit-level (e.g., byte-level) logic.  The operations performed by the RL can be specified by logic-level instructions supplied to the RL.)
Regarding Claim 14 Steele et al. in view  of Bell et al. discloses everything as applied above (see claim 1). 
which comprises a synchronisation instruction which generates an indication when a compute phase of the processing unit has been completed( see [0162-163] When an incoming value is coupled from the switch to the processor, the processor instruction 
Regarding Claim 19 Steele et al. in view of Bell et al. discloses everything as applied above (see claim 1). 
Steele et al. fail to specifically point out wherein the switching fabric is stateless as claimed.
	Bell et al. teaches wherein the switching fabric is stateless, see col. 8, lines 41-64, software model 286 includes all models and processes available, which would include stateless switching fabric. 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Steele et al. invention with Bell et al. invention because Bell et al. invention provides a central switch fabric timing subsystem and distributed switch fabric timing subsystems( see Bell et al. col. 2 lines 9-12).
Response to Arguments
5.	Applicant's arguments filed 3/02/2021 have been fully considered but they are not persuasive. 
In the remarks on pg. 7-10 of the amendment, the applicant contends that Steele et al. in view of Bell et al. does not teach or suggest “the data packet having no destination identifier when being transmitted by the first processing unit onto the first set of connection wires”

where the EPP and data slice chips are not on the same card as the SIF chips, the header information is sent with the data by the SIF chip to reduce the required inter-card connections. Therefore this is only the case in this instance. The claims read on the instance when the header is stripped off.  In Bell et al. fig. 43. It is shown the DS(data slice)  data without header information  are sent and  connected  to a second processing unit ( EPP) and a switching fabric (SIF). Therefore claim limitation as written are not patentable distinct. 
In the remarks on pg. 10 of the amendment, the applicant contends that Steele et al. in view of Bell et al. does not teach or suggest “wherein the predetermined receive time is compiled into the computer program”
Examiner respectfully disagrees Bell et al. teaches in fig. 43, LTS, local time system,   and in  col. 59 line 59 – 67 a switch fabric central timing subsystem (CTS) 673 on control card 666 provides a start of segment (SOS) reference signal to each LTS 665 on each of the forwarding cards and switch fabric cards. The timing of the LTS is part of the computer program used to program hardware module.   Therefore limitation is not patentable distinct. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/             Examiner, Art Unit 2462                                                                                                                                                                                           June 14, 2021

/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462